Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the election filed on 12-13-2020.  Applicant elects to prosecute Group II, including claims 16-20 without traverse and withdraws claims 1-15
Claims 16-20 are pending.  

Examiner’s Amendment
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner's amendment was given in a telephone interview with Attorney Daniel Anderson, Reg. No. 68,307 on 02-23-2021.

5. 	The application has been amended as follows:
 Please cancel claims 1-15.






      Allowable Subject Matter
6.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “ a processor coupled to the memory device and configured to recursively make a random selection between the first periodic wave and the second periodic wave and output a parametrically formulated noise signal comprising the series of values corresponding to the randomly selected periodic signal, wherein a power spectrum of the parametrically formulated noise signal has a substantially uniform amplitude between the first frequency and the second frequency, and wherein the processor is further configured to modify the amplitude of the parametrically formulated noise signal using the third series of values so as to have a pulsing amplitude with alternating periods of greater amplitude and diminished amplitude and output such a pulsating parametrically formulated noise signal.” as specifically recited in claim 16.   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
   .
   Dependent claims 17-20 are dependency to independent claim 16.


                                            
                                                                 Conclusion
8.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Bouchard et al. (US PAT. 5,787,187) discloses that recognizing a person's identity based on measurements of the acoustic response of the individual's ear canal. The system comprises an acoustic emission device, which emits an acoustic source signal s(t), designated by a computer, into the ear canal of an individual, and an acoustic response detection device, which detects the acoustic response signal f(t). A computer digitizes the response (detected) signal f(t) and stores the data. Computer-implemented algorithms analyze the response signal f(t) to produce ear-canal feature data. The ear-canal feature data obtained during enrollment is stored on the computer, or some other recording medium, to compare the enrollment data with ear-canal feature data produced in a subsequent access attempt, to determine if the individual has previously been enrolled.  
  Komatsu (US PAT. 4,506,379) discloses that Audible entertainment signals are also filtered to detect speech presence whereby only frequencies in the band 0-150 Hz, are applied to vibrate a listener's chair for special effects.
      Nagashima et al. ( US PAT.4,222,394) discloses that a device for processing a waveform for a larynx stroboscope having a plurality of filters receiving a vocal cord vibration signal. The outputs of the plurality of filters are automatically switched over by 
 W. K. SQUIRES (US PAT. 3,339,144) discloses that Pre-if noise silencer using a bi-directional transistorized gate.
 I.I. KAPLAN ETAL  (US PAT. 3,345,572) discloses that Signal translation system.
    Soumagne (US PAT. 4,331,837) discloses that a signal derived from the speech signal is, in the speech state compared to an adaptive threshold which is a fraction of the maximum, to be eventually quantized, reached by said signal during the period of speech which is considered; the speech to silence transition being determined when the signal decreases below said threshold level, the threshold level being determined during each speech period as a function of the maximum attained during the period. The adaptive threshold has a minimum value of -60 dBm. It is also comprised of a noise level evaluation circuit which determines the threshold decision level (.gtoreq.-60 dBM) for the transition from silence to speech which once reached, in the period of silence, enables the discriminator to go from the silent state to the speech state .

                                                                 
9.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street

			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-23-2021